DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
MPEP 804(1) indicates that a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 11,143,411 (subsequently referred to as ‘411). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-18 of ‘411 anticipate, or are obvious combinations of, Claim 1 of the instant application.
Re 1, Claims 1, 16, and 18 of ‘411 discloses: a cooking appliance comprising: a main body comprising a control panel; a valve positioned inside the main body and comprising a valve shaft being pushable and rotatable; and a knob assembly comprising: an inner knob coupled with the valve shaft, and an outer knob being movable in a first direction in which the outer knob approaches the inner knob, wherein, based on the outer knob moving by a first push distance in the first direction, the valve shaft and the inner knob are prevented from rotation (Claims 1 and 18 of ‘411 use identical language in comparison to Claim 1 of the instant application while being narrower claims than Claim 1 of the instant application; within Claims 10/16 of ‘411 the cover knob corresponds to the outer knob and the knob corresponds to the inner knob of Claim 1 of instant application, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pionek (US 2017/0227231) in view of Schramm (US 2,501,008).
Re 1, Pionek discloses: a cooking appliance comprising: a main body comprising a control panel (fig 25, 114); a valve (714) positioned inside the main body and comprising a valve shaft (1014) being pushable and rotatable (paragraph [0074]); and a knob assembly (702a).
Pionek does not disclose: the knob assembly comprising: an inner knob coupled with the valve shaft, and an outer knob being movable in a first direction in which the outer knob approaches the inner knob, wherein, based on the outer knob moving by a first push distance in the first direction, the valve shaft and the inner knob are prevented from rotation.
	Schramm teaches: the knob assembly comprising: an inner knob (9) coupled with the valve shaft (6), and an outer knob (16) being movable in a first direction in which the outer knob approaches the inner knob (from fig 2 to fig 3), for the purpose of preventing the accidental operation of the knob (column 1, lines 5-14).
	Providing Pionek with the inner and outer knobs taught by Schramm results in a device that discloses the limitation “wherein, based on the outer knob moving by a first push distance in the first direction, the valve shaft and the inner knob are prevented from rotation.” For example, Pionek discloses a device that requires axially pushing the valve shaft before actuating the valve while Schramm discloses a device that requires the outer knob to be pressed before actuation of the valve shaft. Therefore, the resulting combination of Pionek in view of Schramm discloses a device that first requires the pressing in of the outer knob over some distance, as disclosed by Schramm, that would not result in rotation of the valve shaft until the valve shaft is subsequently further pressed.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Pionek with: the knob assembly comprising: an inner knob coupled with the valve shaft, and an outer knob being movable in a first direction in which the outer knob approaches the inner knob, wherein, based on the outer knob moving by a first push distance in the first direction, the valve shaft and the inner knob are prevented from rotation; as taught by Schramm; for the purpose of preventing the accidental operation of the knob.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656